
	
		I
		111th CONGRESS
		2d Session
		H. R. 6267
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Towns (for
			 himself and Mr. Issa) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To require Federal agencies to begin acquiring all
		  telecommunications services under the Networx contracts of the General Services
		  Administration not later than May 31, 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Complete the Networx
			 Telecommunications Transition Act.
		2.Requirement for
			 Federal agencies to transfer telecommunications services
			(a)In
			 generalTo the maximum extent
			 practicable, Federal agencies and other Federal entities concerned shall begin
			 acquiring all telecommunications services under the Networx contracts of the
			 General Services Administration not later than May 31, 2011.
			(b)Limitation
			 relating to future contractsTo the maximum extent practicable,
			 the Administrator of General Services may not accept any offer for an FTS2001
			 bridge or crossover contract after the date of the enactment of this Act unless
			 the goods or services to be provided under such contract are at a price that is
			 equal to or less than the price of comparable goods or services under the
			 Networx contracts of the General Services Administration.
			(c)DefinitionIn this Act, the term Federal
			 agencies and other Federal entities concerned means Federal agencies
			 and entities that are acquiring telecommunications services under the General
			 Services Administration FTS2001 bridge and crossover contracts as in effect on
			 September 29, 2010.
			
